Citation Nr: 0640154	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-05 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly pension (SMP) based on being 
housebound.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel







INTRODUCTION

The veteran had active service from July 1954 to December 
1957.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision by the RO in St. Louis, Missouri.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran claims he is housebound (HB) due to the severity 
of his disabilities and, therefore, entitled to SMP.  A 
preliminary review of the claims file indicates VA must 
further assist him in developing the evidence pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.103(a), 3.159 (2006).  An undated but received 
in May 2004 VA Form 21-2680 (Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance), 
private treatment records from St. Luke's Hospital dated in 
August 2000, and VA outpatient treatment records dated from 
2003 to 2004 confirm the veteran has several disabilities.  
In his May 2004 notice of disagreement (NOD), as well as in 
his more recently submitted February 2005 substantive appeal 
(VA Form 9), the veteran alleged that his medical conditions 
- prostate problems and deteriorating bone conditions in 
particular - have significantly worsened during the last 
several years.  So this is why he believes he is entitled to 
housebound benefits.



Considering it has been more than two years since the veteran 
was last examined to determine whether he is housebound - 
indeed, apparently approaching three years, and the fact that 
the other medical records on file do not address the current 
severity of his disabilities - since they also only date to 
2004, he needs to be reexamined before deciding his appeal.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

There is some question, as well, as to whether the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  VA should clarify this and, if he is 
receiving these benefits, contact the SSA and obtain all 
records considered by that agency in deciding his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  If it is confirmed the veteran is 
receiving disability benefits, contact 
SSA and obtain all records considered by 
that agency in deciding his claim - 
including a copy of the decision itself, 
medical records, hearing transcript, 
etc.

2.  Schedule the veteran for another VA 
examination to obtain a medical opinion 
concerning the current severity of his 
various disabilities - including 
especially insofar as whether they are 
sufficiently severe to render him 
housebound.  To facilitate making this 
important determination, it would be 
helpful if VA Form 21-2680 (Examination 
for Housebound Status or Need for 
Regular Aid and Attendance) 
was completed in this regard.  Conduct 
all diagnostic testing and evaluation 
needed to make this determination.  Have 
the designated examiner review the 
claims file, including a copy of this 
remand, for the veteran's pertinent 
medical and other history.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable.

3.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If it is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


